Citation Nr: 0600158	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an effective date earlier than March 1, 2003, 
for adding additional benefits for the veteran's spouse.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from September 1975 
to July 1978. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which adjusted the veteran's disability benefits 
effective March 1, 2003, to account for the addition of the 
veteran's spouse.  

Regarding the RO's decision not to grant separate 10 percent 
ratings for the veteran's tinnitus, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, adjudication 
of the veteran's claim will be resumed.  


FINDINGS OF FACT

1.  The veteran married S. S. on August [redacted], 1981.  
2.  In December 1992, the RO increased the veteran's combined 
rating to 40 percent; although the RO informed the veteran 
that he might be entitled to a greater monthly benefit if he 
had dependents, the veteran did not respond to the RO's 
letter and did not provide the information needed for VA to 
award an additional amount of compensation for dependents.  

3.  The veteran initiated a claim for increased ratings for 
his service-connected disabilities on November 22, 2002.  

4.  In a January 2003 rating decision, the RO increased the 
veteran's combined rating to 70 percent.  

5.  The veteran's claim for additional compensation benefits 
based on a dependent spouse was received by the RO on 
February 10, 2003.  

6.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse was received is March 1, 2003.


CONCLUSION OF LAW

An effective date prior to March 1, 2003, for additional 
compensation benefits because of the veteran's dependent 
spouse is not warranted.  38 U.S.C.A. §§ 1115, 5102, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.216, 3.401 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  

This case involves the application of law to certain facts-
such as the effective date for a combined rating higher than 
30 percent and the date when information, which was needed to 
award additional compensation for the veteran's wife, was 
received by the RO-and those facts are already established 
by the evidence now of record and are not in dispute.  
Collecting additional evidence would not be productive or 
helpful to the veteran's appeal.  See Smith.  Thus, because 
the law as mandated by statute, and not further development 
of evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
the operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).


Law and Regulations

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating. 38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award. 38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.  


Factual Background and Analysis

In a December 1978 rating decision, the RO was granted 
service connection for several disabilities, and assigned a 
combined rating of 20 percent disabling.  The veteran 
submitted a VA Form 21-686c, dated September 1982, in which 
he indicated that he had married S.S. on August [redacted], 1981.  The 
veteran submitted a VA Form 21-686c, dated February 1988, in 
which he indicated that he had married S.S. on August [redacted], 
1981.  The RO responded that the veteran should submit a 
certified copy of the public or church record of the 
marriage.  The veteran submitted the certified copy in March 
1988.  It showed that the veteran married S.S. on August [redacted], 
1981.  

In a December 1992 rating decision, the RO increased the 
veteran's combined rating to 40 percent, effective July 16, 
1992.  By letter dated January 22, 1993, the RO informed the 
veteran that he might be entitled to a greater monthly 
benefit if he had dependents and was requested to submit a 
public or church document as evidence of his marriage.  The 
RO also notified him that VA needed social security numbers 
for all dependents.

On a VA Form 21-4138, received on November 22, 2002, the 
veteran asserted that his service-connected disabilities had 
increased in severity and asked that his claims be reopened.  
By rating decision dated January 2003, the veteran's combined 
rating was increased to 70 percent, effective November 22, 
2002.  The RO sent a letter, telling the veteran that he was 
being paid as a single veteran with no dependents.  The RO 
attached a VA Form 21-4192.  

The veteran submitted a VA Form 21-686c (Declaration of 
Status of Dependents) that was received on February 10, 2003, 
in which he indicated that he had married S.S. in August 
1981.  By letter dated March, 2003, the RO informed the 
veteran that his benefits had been adjusted beginning March 
1, 2003, based on the addition of the veteran's spouse.  

The Board notes first that the effective date for the award 
of additional compensation cannot be the date of the 
veteran's marriage in 1981 or the date dependency arose, 
which also would have been the date of his marriage, because 
he did not have a disability rating in effect at that time in 
excess of 30 percent, and therefore, he was not entitled to 
additional compensation for dependents at that time.  
38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2).

The veteran became entitled to additional compensation for 
dependents on July 16,  1992, the effective date for the 
combined disability rating of 40 percent.  38 C.F.R. 
§ 3.4(b)(2).  Although the veteran had earlier submitted a 
certified copy of his marriage license in March 1988, he did 
not meet the threshold combined rating requirement in order 
to be entitled to additional compensation for a spouse at 
that time.  38 C.F.R. § 3.4(b)(2).  When the veteran was 
asked to submit additional information in response to the 
January 22, 1993, letter, he did not do so.  Thus, even 
though July 16, 1992, is the effective date of the qualifying 
disability rating under 38 C.F.R. § 3.401(b)(1)(3), the 
veteran did not submit, within a year of notification of the 
rating action awarding the 40 percent combined rating, 
certain information which the RO needed in order to award him 
the additional compensation.  In particular, he did not 
submit his wife's social security number.  

In this regard, the Board notes that Congress amended the 
statute in 1990 to provide,

Any person who applies for or is in 
receipt of any compensation or pension 
benefit under laws administered by the 
Secretary shall, if requested by the 
Secretary, furnish the Secretary with the 
social security number of such person and 
the social security number of any 
dependent or beneficiary on whose behalf, 
or based upon whom, such person applies 
for or is in receipt of such 
benefit. . . .
38 U.S.C.A. § 5101(c)(1).  VA updated its regulations in 
compliance with the amendment in March 1992.  38 C.F.R. 
§ 3.216.  Thus, because the veteran did not provide this 
information within one year of the January 1993 notification 
letter, the RO could not award benefits based on the July 16, 
1992, effective date of the 40 percent rating.  38 C.F.R. 
§ 3.401(b)(3).

Regarding the four possible effective dates delineated in 
38 C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was February 10, 2003, and on this VA Form 21-686c he 
provided his wife's social security number.  38 C.F.R. 
§ 3.401(b)(1)(ii).  The date that dependency arose was August 
[redacted], 1981, i.e., the date that the veteran married S.S.  
38 C.F.R. § 3.401(b)(2).  The effective date when the 
veteran's combined rating was increased to at least 30 
percent was July 16, 1992.  38 C.F.R. § 3.401(b)(3).  
Finally, pursuant to 38 C.F.R. § 3.31, the date of the 
veteran's award for additional compensation for his wife as a 
dependent was March 1, 2003.  38 C.F.R. § 3.401(b)(4).  As 
the law instructs that the effective date for additional 
compensation for dependents is the latest of the four 
aforementioned dates, the correct effective date for the 
veteran is March 1, 2003.  

Although the veteran argued that the date should be November 
22, 2002, the effective date of a combined 70 percent rating 
and award of a total rating based on individual 
unemployability, this date is not among those described in 
the regulation as a possible effective date for the award.  
Thus, the evidence is against an effective date prior to 
March 1, 2003, for an award of additional compensation 
benefits based on a dependent spouse.  Accordingly, for the 
reasons and bases discussed above, the veteran's appeal must 
be denied on the basis of lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

An effective date prior to March 1, 2003, for additional 
compensation benefits based on a dependent spouse is denied.


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


